—

Oo eo —~3 BH wm & Wb

PN WP BM NM BM ye oe vo Ee
a ta £8 = 5&5 F&F BA BHR RSS Fs

 

The Honorable Mary Jo Heston
Chapter 13
Location: Tacoma

 

UNITED STATES BANKRUPTCY COURE
FOR THE WESTERN DISTRICT OF WASHINGTON

AT TACOMA
In re
Di ane Renee Eximaon Bankruptcy No. 19-41238-M7H
‘OBIECTION TO MOTION TO
APPROVE SETTLEMENT AND

SALE OF ESTATE’S INTEREST IN
COIN AND METAL INVENTORY

 

I, Diane Erdmann, object to this motion to sell my personal property for the benefit of Bradley

Cohen and the estate of Northwest Territorial Mint. The property in question belongs to my

“estate, Bradley Coten-and theiestate of Northwest Territotial Mint.aré noticreditors of mine-and

should not be-considered for-a preferential payment from moriiés that belong to re and.are to

be used for the benefit of my creditors.
Also, getting one bid is not a reliable way to determine the value of the assets. I believe

the value is significantly higher than the proposed. sale: ariount. To provide maximum value-te

the estate, these items. should be- auctioned following. standard bankruptey: precedures.

Case 19-41238-MJH Doc 83 Filed 10/15/19 Ent. 10/15/19 13:15:06 Pg.1of2

 

 
ts

10
u

12°

13

14.

15
16
17

18 #

1D

20

21
22,
23
24
25

 

Oo GCG =F A tar

 

And further, my property is comingled with that of Ross Hansen, including items which

_ are exempted from being sold. Many of these items Judge Alston has repeatedly instructed Mr.

Calvert to return to Mir. Hansen. and this ‘has not been-done.
_ By law the only person who can sell the assets of-my estate is saytrustee. And the-only

party who can sell Mr. Hansen’s property is the sheriff.

Dated this 14" day of October, 2019 at Auburn, WA.

 

ye ff
ee Ge, Bibi.

Diane Erdmann

Case 19-41238-MJH Doc 83 Filed 10/15/19 Ent. 10/15/19 13:15:06 Pg. 2 of 2

 

 
